        Case
         Case1:20-cv-03459-PAC
              1:20-cv-03459-PAC Document
                                 Document85-1
                                          86 Filed
                                              Filed01/13/21
                                                    01/12/21 Page
                                                              Page11ofof11




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


  GANESH KASILINGAM, Individually and On
  Behalf of All Others Similarly Situated, CASE No.: 1:20-cv-03459-PAC

               Plaintiff,                           [PROPOSED] ORDER AMENDING
                                                    BRIEFING SCHEDULE


               v.                                   CLASS ACTION


 TILRAY, INC., BRENDAN KENNEDY,
 and MARK CASTANEDA,

               Defendants.


       Plaintiffs having requested a one-week extension of their time to file their opposition to

Defendants’ motion to dismiss (ECF No. 82), and good cause appearing:

       1.      Plaintiffs’ shall file their opposition to the motion to dismiss on or before January

25, 2021.

       2.     Defendants’ shall file their reply in further support of their motion to dismiss the

Amended Complaint on or before February 24, 2021.

IT IS SO ORDERED.
        1/13/2021
DATED: _________

                                                     ______________________________
                                                     HON. PAUL A. CROTTY
                                                     UNITED STATES DISTRICT JUDGE
